Citation Nr: 1029698	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder as 
secondary to service-connected bilateral pes planus.

2.  Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1985 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The Veteran was 
provided a Travel Board hearing in June 2010.  A transcript of 
the testimony offered at this hearing has been associated with 
the record.  At the hearing, the Veteran waived consideration of 
VA treatment records (which were associated with the claims file 
shortly after the hearing) by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.1304 (2009).

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased rating for bilateral pes planus is 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action on 
his part is required.


FINDING OF FACT

The Veteran's low back disability (degenerative disc disease, 
lumbosacral spine) is not shown to be related to (caused or 
aggravated by) his service-connected bilateral pes planus.




CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  A March 2006 letter explained the 
evidence necessary to substantiate his claim for both direct and 
secondary service connection, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), a March 2006 letter informed the Veteran of disability 
rating and effective date criteria.  Supplemental statements of 
the case in October 2007, February 2008, and October 2008 
readjudicated the matter after further development was completed, 
and after the Veteran had opportunity to respond.  It is not 
alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
identified postservice treatment records are associated with the 
claims file.  The RO arranged for a VA examination/medical 
opinion (in April 2006, with addendum in May 2006).  Although the 
examiner did not review the medical records in connection with 
the examination, such records were reviewed in connection with 
the addendum.  The cumulative product/opinion is adequate, as it 
reflects familiarity with the Veteran's medical history, notes 
his contentions, and includes explanation of rationale.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The medical 
evidence of record is sufficient to decide the Veteran's claim.  
He has not identified any pertinent evidence that is outstanding.  
VA's duty to assist in this matter is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability which is service 
connected; and (3) competent evidence of a nexus between the two.  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service connection has been established for bilateral pes planus.  
The instant claim is based strictly on a secondary service 
connection theory of entitlement.  The Veteran contends that his 
low back disability is secondary to his service-connected 
bilateral pes planus.  At no time has the Veteran alleged injury 
or disability of the back in service, nor does the evidence of 
record support such a contention.  

VA treatment records from May 1998 to June 2010 reveal that in 
December 1999, the Veteran reported injuring his back in a 
struggle with a police officer.  He was evaluated for complaints 
of pain at that time.  Records reveal no further complaints of or 
treatment for low back problems, in connection with his feet or 
independently, until October 2005, when the Veteran reported pain 
of the low back, legs, and feet at intake.  Treating doctors 
refer to "chronic pain due to flat feet" during treatment, but 
make no references to the back based on objective findings or 
subjective complaints.

At an April 2001 VA foot examination, the Veteran complained of 
foot pain and shin splints, but did not report any back pain.  
The examiner noted that there was no impairment of the Veteran's 
gait.

In August 2003, the Veteran's feet were again evaluated on VA 
examination.  He reported that he was having pain from shin 
splints as well as low back pain.  He reported to the examiner 
that a chiropractor had told him that the low back pain was 
directly related to his feet.  While the examiner noted painful 
motion of the feet, he did not make any finding that there was 
limitation or abnormality of the Veteran's gait.

A VA foot examination was performed in April 2006 to evaluate the 
severity of pes planus; the examiner specifically found that the 
Veteran's gait was normal.

An April 2006 VA spine examination report notes the Veteran's 
medical history (chronic lower back pain staring in 2000, gradual 
onset, getting progressively worse over the years and no history 
of pervious trauma), and includes diagnoses of lumbar strain and 
degenerative disc disease lumbosacral spine.  In a May 2006 
addendum the examiner noted that the Veteran's current medical 
records to include X-ray findings and previous examinations were 
reviewed in connection with the opinion and concluded that the 
two conditions are entirely separate entities and there is no 
evidence of a relationship between the back and foot conditions.  
The examiner explained that the chronic low back pain is caused 
by degenerative disc disease of L5-S1 and is unrelated to the 
feet.  It is less likely than not that the back condition is 
related to the foot condition.  

In September 2007, the Veteran's foot disability was again 
evaluated on VA examination, and the examiner again noted that 
there was no abnormality of the Veteran's gait.

There is no competent (medical) evidence indicating that the 
Veteran's service-connected bilateral pes planus either caused or 
aggravated his low back disorder.  The Veteran's own statements 
(that his low back disability is secondary to his service-
connected bilateral pes planus) are not competent evidence; he is 
a layperson and lacks the training to opine in matters regarding 
medical diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).



In light of the foregoing, the preponderance of the evidence is 
against the Veteran's claim.  Therefore the benefit of the doubt 
doctrine cannot be applied; the claim must be denied.


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran claims that the impairment associated with his 
service-connected bilateral pes planus is inadequately reflected 
by the 10 percent schedular rating presently in effect.

The Veteran's most recent VA examination to assess his bilateral 
pes planus was in September 2007.  At the June 2010 hearing (as 
well as in December 2009 and March 2010 written communications), 
the Veteran testified that his bilateral pes planus have 
increased in severity in the interim.  Specifically, his feet 
have become more painful and disabling and his pain medications 
have been changed.  When a Veteran indicates that his disability 
has increased since his last VA examination, a reexamination 
should be scheduled.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (finding an examination necessary where a 
Veteran alleged worsening, and the most recent VA examination was 
two years prior).  Accordingly, a contemporaneous examination to 
evaluate the Veteran's bilateral pes planus is necessary.

The claims folder contains VA treatment records through May 2010 
for the Veteran.  Clinical records of continuing VA treatment may 
contain pertinent information, are constructively of record, and 
must be secured.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  All records of VA treatment the Veteran 
has received since May 2010 should be 
secured.

2.  The RO should then arrange for the 
Veteran to be afforded an orthopedic 
examination to determine the severity of his 
bilateral pes planus.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based on 
review of pertinent medical history and 
examination of the Veteran, the examiner 
should provide opinions responding to the 
following:

Whether the bilateral pes planus is moderate, 
severe or pronounced, and whether there is 
evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on 
manipulation and use, any indication of 
swelling on use and/or characteristic 
callosities.  In addition, the examiner 
should indicate whether there are symptoms 
such as marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement, or severe spasm of the 
tendo Achilles on manipulation.  The examiner 
should state whether the symptoms of the pes 
planus are improved by orthopedic shoes or 
appliances. 

In addition, the examiner should comment as 
to whether the Veteran's bilateral pes planus 
results in marked interference with 
employment (i.e., beyond that contemplated in 
the assigned rating). 

The examiner must explain the rationale for 
all opinions.

3.  After completion of the foregoing, 
readjudicate the claim (including schedular 
and extraschedular ratings).  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


